UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-1296


BARBARA LINDSEY CURRY,

             Plaintiff - Appellant,

             v.

THOMAS BUILT BUS INC.,

             Defendant - Appellee,

             and

ADAM STEIFER; MATTHEW FLATLOW; VANESSA, PARALEGAL;
EQUAL EMPLOYMENT OPPORTUNITY COMMISSION; INDUSTRIAL
COMMISSION; DR. MICHAUX KILAPATRICK; NORTH CAROLINA
DEPARTMENT OF COMMERCE, DIVISION OF EMPLOYMENT SECURITY
ADJUDICATION UNIT,

             Defendants.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Catherine C. Eagles, District Judge. (1:15-cv-00992-CCE-LPA)


Submitted: July 27, 2017                                          Decided: July 31, 2017


Before AGEE and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Barbara Lindsey Curry, Appellant Pro Se. Thomas Allen Bright, OGLETREE DEAKINS
NASH SMOAK & STEWART, PC, Greenville, South Carolina; Brodie Davis Erwin,
Kevin Scott Joyner, OGLETREE DEAKINS NASH SMOAK & STEWART, PC,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Barbara Lindsey Curry appeals the district court’s order granting Defendant’s

motion for summary judgment in this civil action. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court. *

Curry v. Thomas Built Bus Inc., No. 1:15-cv-00992-CCE-LPA (M.D.N.C. Mar. 3, 2017).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.



                                                                              AFFIRMED




      *
         To the extent that Curry seeks to raise new claims on appeal related to her
resignation settlement or workers compensation, she fails to demonstrate that exceptional
circumstances warrant consideration of those claims. See Pornomo v. United States, 814
F.3d 681, 686 (4th Cir. 2016) (“Absent exceptional circumstances we do not consider
issues raised for the first time on appeal.” (ellipsis omitted)).


                                            3